Carley, Justice.
James Coates represented himself in a civil action that he instituted in federal court. He filed a grievance against the attorney for the defendants in that action. After investigation, the State Bar of Georgia dismissed the grievance for lack of sufficient evidence to justify formal proceedings. Coates filed a petition for mandamus, seeking an order compelling the State Bar to discipline the lawyer. The trial court dismissed the pleading, and he appeals.
The trial court correctly dismissed the mandamus petition, because only this Court has jurisdiction over challenges to “the action or inaction of the State Bar or any person in connection with a disciplinary proceeding. [Cits.]” Wallace v. State Bar of Ga., 268 Ga. 166, 167 (1) (486 SE2d 165) (1997). Moreover, Coates lacks standing to raise his challenge in any court, since he is not the attorney who is the subject of the bar grievance at issue. Scanlon v. State Bar of Ga., 264 Ga. 251, 252 (2) (443 SE2d 830) (1994).

Judgment affirmed.


All the Justices concur.